Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/23/2021.  These drawings are NOT to be entered, per the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Hsu on 3/18/2021.

The application has been amended as follows: 
In the Drawings
The drawings filed 2/23/2021 have not been entered.
In the Specification
In the specification filed 2/23/2021, on page 3, line 5 “FIG. 5 is an enlarged view of the structure in Fig. 2.” has been deleted

In the specification filed 2/23/2021, on page 5, line 12, the phrase “as shown in Fig. 5” has been deleted.
In the Claims
Claim 4 has been amended/changed to the following:
4. The shoe material part as claimed in claim 1, wherein the sole material body is a sole configured to be disposed between an insole and an outsole.
In claim 6, line 2, the phrase “configured to be” has been inserted after “the pores is”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732